EXHIBIT 4.1 CREDIT AGREEMENT DATED AS OF JANUARY 20, AMONG SHOE CARNIVAL, INC., AS BORROWER, THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO AS “BANKS,” AND WACHOVIA BANK, NATIONAL ASSOCIATION, AS AGENT Table of Contents ARTICLE 1 - DEFINITIONS 1 SECTION 1.1 Definitions 1 SECTION 1.2 Accounting Terms and Determinations 11 SECTION 1.3 Terms Generally 12 ARTICLE 2 - THE CREDITS SECTION 12 SECTION 2.1 Loans and Letters of Credit 12 SECTION 2.2 Method of Borrowing 12 SECTION 2.3 Notes 16 SECTION 2.4 Duration of Interest Periods and Selection of Interest Rates 16 SECTION 2.5 Interest Rates 17 SECTION 2.6 Unused Fee 18 SECTION 2.7 Termination or Reduction of Commitment 18 SECTION 2.8 Voluntary and Mandatory Payments Prior to Maturity 19 SECTION 2.9 General Provisions as to Payments 19 SECTION 2.10 Funding Losses 20 SECTION 2.11 Computation of Interest and Fees 20 SECTION 2.12 Accordion Feature 21 SECTION 2.13 Letters of Credit 21 SECTION 2.14 Erroneous Information 24 ARTICLE 3 - CONDITIONS TO BORROWINGS 24 SECTION 3.1 All Extensions of Credit 24 SECTION 3.2 First Extension of Credit 25 ARTICLE 4 - REPRESENTATIONS AND WARRANTIES 27 SECTION 4.1 Representations and Warranties 27 ARTICLE 5 - COVENANTS 32 SECTION 5.1 Covenants of Borrower 32 SECTION 5.2 Negative Covenants of Borrower 38 SECTION 5.3 Use of Proceeds 42 SECTION 5.4 Certain Provisions Relating to Existing Letters of Credit 43 ARTICLE 6 - DEFAULTS 43 SECTION 6.1 Events of Default 43 SECTION 6.2 Remedies 45 SECTION 6.3 Post-Default Allocation of Payments 45 ARTICLE 7 - CHANGE IN CIRCUMSTANCES AFFECTING LIBOR LOANS 46 SECTION 7.1 Basis for Determining Interest Rate Inadequate or Unfair 46 SECTION 7.2 Illegality 47 SECTION 7.3 Increased Cost 47 SECTION 7.4 Prime Loans Substituted for Affected LIBOR Loans 48 ARTICLE 8 - THE AGENT 48 SECTION 8.1 Appointment, Authority, and Duties of Agent; Professionals 48 SECTION 8.2 Agreements Regarding Certain Reports, Etc. 49 SECTION 8.3 Reliance By Agent 49 SECTION 8.4 Action Upon Default 50 SECTION 8.5 Indemnification of Agent Indemnitees 50 SECTION 8.6 Limitation on Responsibilities of Agent 50 SECTION 8.7 Successor Agent and Co-Agents 51 SECTION 8.8 Due Diligence and Non-Reliance 51 SECTION 8.9 Remittance of Payments 52 SECTION 8.10 Agent in its Individual Capacity 52 SECTION 8.11 No Third Party Beneficiaries 53 ARTICLE 9 - MISCELLANEOUS 53 SECTION 9.1 Notices; Electronic Communications 53 SECTION 9.2 No Waivers 54 SECTION 9.3 Expenses; Documentary Taxes 55 SECTION 9.4 Environmental Indemnity 55 SECTION 9.5 General Indemnity 55 SECTION 9.6 Participations 56 SECTION 9.7 Assignments 56 SECTION 9.8 Right of Setoff 57 SECTION 9.9 Amendments and Waivers 57 SECTION 9.10 Successors and Assigns 58 SECTION 9.11 Severability 58 SECTION 9.12 Replacement of Defaulting Bank 58 SECTION 9.13 Authority to Act 59 SECTION 9.14 Banks’ Books and Records 59 SECTION 9.15 GOVERNING LAW; CHOICE OF FORUM; WAIVER OF JURY TRIAL 59 SECTION 9.16 Resurrection of Obligations 59 SECTION 9.17 Counterparts; Fax or other Transmission; Section References; Effectiveness 60 ii SCHEDULES: Schedule 2.13 Existing Letters of Credit Schedule 4.1(e) Litigation Schedule 4.1(f) ERISA Schedule 4.1(j) Subsidiaries Schedule 4.1(l) Existing Debt Schedule 4.1(r) Environmental Matters Schedule 5.2(b)(ii) Liens EXHIBITS: Exhibit A: Form of Promissory Note Exhibit B: Form of Swingline Note Exhibit C: Form of Notice of Borrowing Exhibit D: Compliance Certificate Exhibit E: Borrowing Base Certificate Exhibit F: Assignment Agreement iii CREDIT AGREEMENT This CREDIT AGREEMENT (the “Agreement”) is made and entered into as of January 20, 2010, by and among SHOE CARNIVAL, INC., an Indiana corporation (“Borrower”), the financial institutions from time to time party hereto (collectively, the “Banks” and each, a “Bank”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as agent for the Banks (together with its successors and assigns in such capacity, “Agent”). The parties hereto agree as follows: ARTICLE 1 - DEFINITIONS SECTION 1.1 Definitions. The following terms, as used herein, have the following meanings: “Agent” shall have the meaning ascribed thereto in the preamble to this Agreement. “Agent Indemnitees” shall mean Agent and its officers, directors, employees, affiliates, agents, consultants, and attorneys. “Agent Professionals” shall mean attorneys, accountants, appraisers, auditors, business valuation experts, environmental engineers or consultants, turnaround consultants, and other professionals and experts retained by Agent. “Anti-Terrorism Laws” shall mean any applicable laws relating to terrorism or money laundering, including Executive Order No. 13224 and the USA Patriot Act. “Attorneys’ Fees” shall mean (a) the reasonable value of the services (and costs, charges and expenses related thereto) of the attorneys (and all paralegals, accountants and other staff employed by such attorneys) employed by Agent (including, without limitation, attorneys and paralegals who are employees of Agent or are employees of any affiliate of Agent) from time to time in connection with the negotiation, preparation, execution, workout, restructuring, and/or administration of this Agreement and/or any of the other Loan Documents and (b) the reasonable value of the services (and costs, charges and expenses related thereto) of the attorneys (and all paralegals, accountants and other staff employed by such attorneys) employed by Agent or any Bank (including, without limitation, attorneys and paralegals who are employees of Agent or any Bank or are employees of any affiliate of Agent or any Bank) (i) in connection with the preparation, negotiation or execution of any amendment, modification, extension, renewal and/or restatement of, and/or any waiver or consent with respect to, this Agreement or any of the other Loan Documents, (ii) in connection with the enforcement of this Agreement and/or any of the other Loan Documents, (iii) in connection with any Default or Event of Default under this Agreement, (iv) to represent Agent or any Bank in any litigation, contest, dispute, suit or proceeding, or to commence, defend or intervene in any litigation, contest, dispute, suit or proceeding, or to file any petition, complaint, answer, motion or other pleading or to take any other action in or with respect to any litigation, contest, dispute, suit or proceeding (whether instituted by Agent, any Bank, Borrower or any other Person and whether in bankruptcy or otherwise) in any way or respect relating to this Agreement or any of the other Loan Documents, Borrower, any other Obligor or any Subsidiary (but excluding any such fees, costs, charges and/or expenses incurred with respect to a dispute between Agent and any one or more Banks or with respect to disputes between one or more Banks), and/or (v) to enforce any of the rights and/or remedies of Agent or any Banks to collect any of the Obligations; provided, that all such Attorneys’ Fees shall be determined on the basis of rates then generally applicable to the attorneys (and all paralegals, accountants and other staff employed by such attorneys) employed by Agent or Banks, which may be higher than the rates such attorneys (and all paralegals, accountants and other staff employed by such attorneys) charge Agent or Banks in certain matters. “Banks” shall have the meaning ascribed thereto in the preamble to this Agreement and shall include, where appropriate, Agent in making Swingline Loans. “Bank Product Provider” means Agent or any Bank, together with any of their respective Affiliates. “Bank Products” means all bank, banking, financial, and other similar or related products, services, and facilities offered or provided by any Bank Product Provider to Borrower or any Subsidiary, including (a) merchant card services, credit or stored value cards, and corporate purchasing cards; (b) cash management, treasury, and related products and services, including depository and checking services, deposit accounts (whether operating, money market, investment, collections, payroll, trust, disbursement, or other deposit accounts), automated clearinghouse (“ACH”) transfers of funds and any other ACH services, remote deposit capture, lockboxes, account reconciliation and information reporting, controlled disbursements, wire and other electronic funds transfers, e-payable, overdraft protection, and stop payment services; and (c) securities and commodities accounts, bankers’ acceptances, drafts, letters of credit (and the issuance, amendment, renewal, or extension thereof), documentary services, foreign currency exchange services; and (d) Hedging Agreements. “Bank Product Obligations” means Debt and other obligations and liabilities of Borrower or any Subsidiary arising from Bank Products. “Borrower” shall mean Shoe Carnival, Inc., an Indiana corporation, and its successors and assigns. “Borrowing” shall mean a borrowing hereunder consisting of Loans of the same interest rate and, if applicable, Interest Period made to Borrower pursuant to the terms hereof. “Borrowing Base” shall mean, at any time of determination, an amount equal to 50% of the value (determined at the lower of cost, excluding any capitalized overhead cost allocated to any such inventory, or market) of Eligible Inventory. Absent manifest error, the Borrowing Base at any time shall be the Borrowing Base shown in the most recently delivered Borrowing Base Certificate and such Borrowing Base shall be and remain the Borrowing Base until the next Borrowing Base Certificate is required to be delivered to Agent, at which time the Borrowing Base shall be the amount shown in such subsequent Borrowing Base Certificate. “Borrowing Base Certificate” shall have the meaning given such term in Section 5.1(a)(iv). 2 “Capital Expenditure” shall mean any expenditure which, in accordance with generally accepted accounting principles consistently applied, is or should be capitalized on the balance sheet of the Person making the same. “Capitalized Lease” shall mean any lease which, in accordance with generally accepted accounting principles consistently applied, is or should be capitalized on the balance sheet of the lessee. “Change of Control” shall mean the occurrence of either of the following circumstances: (a) any “Person” or “Group” (within the meaning of Sections 13(d) and 14(d) under the Securities Exchange Act of 1934) is or shall (i) be the “beneficial owner” (as so defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of more than 50% (determined on a fully diluted basis) of the voting interest in Borrower’s Equity Interests or (ii) have obtained the power (whether or not exercised) to elect a majority of Borrower's directors; or (b) Borrower’s board of directors shall cease to consist of a majority of (i) directors who were directors on the Effective Date and (ii) directors whose nomination to become a director was recommended by a majority of the board of directors. “Code” shall mean the Internal Revenue Code of 1986, as amended, and any successor statute of similar import, together with the regulations thereunder, in each case as in effect from time to time. References to sections of the Code shall be construed to also refer to any successor sections. “Commitment” shall mean, with respect to each Bank, the obligation of such Bank to make Loans to Borrower and to participate in Swingline Loans and Letters of Credit in an aggregate principal amount not exceeding the amount set forth with respect to such Bank on the signature pages to this Agreement, or, in the case of a Person becoming a Bank after the Effective Date, the amount of the assigned or accepted “Commitment” as provided in the assignment and acceptance or similar agreement executed by such Person as an assignee or in acceptance of such Commitment. The term “Commitments” shall mean, at any time of determination, the aggregate Commitment of all Banks. As of the date hereof, the Commitments equal $50,000,000. “Compliance Certificate” shall have the meaning given such term in Section 5.1(a)(iii). “Contractual Obligation” of any Person shall mean any provision of any security issued by such Person or of any agreement, instrument or undertaking under which such Person is obligated or by which it or any of the property owned by it is bound. “Debt” of any Person shall mean at any date, without duplication, to the extent obligations and liabilities of such type are required to be disclosed in such Person’s financial statements according to generally accepted accounting principles, consistently applied, (a) all obligations of such Person for borrowed money, (b) all obligations of such Person evidenced by bonds, debentures, notes or other similar instruments, (c) all obligations of such Person to pay the deferred purchase price of property or services (other than accounts payable in the ordinary course of business on customary terms), (d) all obligations of such Person as lessee under leases capitalized or required to be capitalized in accordance with generally accepted accounting principles, consistently applied, but excluding any obligations as lessee under any operating leases, (e) all Debt of others secured by a Lien on any asset of such Person, whether or not such Debt is assumed by such Person (provided that for purposes of this clause (e) the amount of any such Debt shall be deemed not to exceed the higher of the market value or the net book value of such asset), (f) all reimbursement obligations and other liabilities of such Person with respect to surety bonds (whether bid, performance, or otherwise), letters of credit, bankers’ acceptances, drafts or similar documents or instruments issued for such Person’s account, and (g) all other obligations and liabilities required to be disclosed on such Person’s financial statements according to generally accepted accounting principles, consistently applied. 3 “Default” shall mean any condition or event which constitutes an Event of Default or which with the giving of notice or lapse of time or both would, unless cured or waived, become an Event of Default. “Default Rate” has the meaning given such term in Section 2.5(d). “Distribution” shall mean, in respect of any Person: (a) Dividends or other distributions on account of any Equity Interests issued by such Person; and (b) The redemption, repurchase, or other acquisition of such Equity Interests or of warrants, rights or other options to purchase such Equity Interests (except when solely in exchange for such Equity Interests with the same or lower priority). “Domestic Business Day” shall mean any day except a Saturday, Sunday or legal holiday observed by Agent or any Bank. “EBITDA” shall have the meaning given such term in Section 5.1(e). “Effective Date” shall mean the date on which this Agreement shall become effective in accordance with Section 9.17. “Eligible Inventory” shall mean that portion of Borrower’s inventory which (a) consists of finished goods less than one year old; (b) does not violate the negative covenants and provisions of this Agreement and does satisfy the affirmative covenants and provisions of this Agreement; (c) is not obsolete; and (d) Agent has in good faith determined, in accordance with Agent’s customary business practices, is not unacceptable due to age, type, category, or quantity. “Environmental Laws” shall mean the Resource Conservation and Recovery Act, the Comprehensive Environmental Response, Compensation and Liability Act, any so-called “Superfund” or “Superlien” law, the Toxic Substances Act and any other Federal, state or local statute, law, ordinance, code, rule, regulation, order or decree regulating, relating to or imposing liability or standards of conduct concerning any Hazardous Materials or any other hazardous, toxic or dangerous waste, substance or constituent or other substance, whether solid, liquid or gas, as now or at any time hereafter in effect. 4 “Environmental Lien” shall have the meaning ascribed thereto in Section 5.1(i)(vii). “Equity Interest” means the interest of any (a) shareholder in a corporation; (b) partner in a partnership (whether general, limited, limited liability, or joint venture); (c) member in a limited liability company; or (d) other Person having any other form of equity security or ownership interest in any other Person. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended, and any successor statute of similar import, together with the regulations thereunder, in each case as in effect from time to time. References to sections of ERISA shall be construed to also refer to any successor sections. “ERISA Affiliate” shall mean any Person (including, without limitation, any corporation, trade, or business) that is, along with Borrower, a member of a controlled group of corporations or a controlled group of trades or businesses or an affiliated service group, as described in Sections 414(b), 414(c), 414(m), and 414(o) of the Code. “Eurocurrency Business Day” means any Domestic Business Day on which commercial banks are open for international business in London. “Event of Default” shall have the meaning ascribed thereto in Section 6.1. “Executive Officer” shall mean, with respect to any Person, the Chief Executive Officer, President, Secretary, Chief Financial Officer, Executive Vice President, Treasurer, any Assistant Treasurer, and any other individual holding comparable offices or duties. “Existing Letters of Credit” shall mean each of the letters of credit listed on Schedule 2.13 attached hereto. “Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per annum equal, for each day during such period, to the weighted average of the rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers, as published for such day (or, if such day is not a Domestic Business Day, for the next preceding Domestic Business Day) by the Federal Reserve Bank of New York, or, if such rate is not so published for any day that is a Domestic Business Day, the average of the quotations at approximately 12:00 p.m. for such day on such transactions received by Agent from three Federal Funds brokers of recognized standing selected by it in its discretion. “Fee Letter” shall have the meaning ascribed thereto in Section 3.2(f). “Funded Debt” means, with respect to any Person and without duplication, its (a) Debt arising from the lending of money by another Person to such Person (regardless of whether the same is with or without recourse to the credit of such Person); (b) Debt evidenced by notes, drafts, bonds, debentures, credit documents, or similar instruments; (c) Debt which accrues interest or is of a type upon which interest or finance charges are customarily paid (excluding trade payables owing in the ordinary course of business); (c) all obligations, contingent or otherwise, of such Person as an account party in respect of letters of credit and letters of guaranty; (d) all obligations, contingent or otherwise, of such Person in respect of bankers’ acceptances; (e) the amount owing under any Hedging Agreements; (f) all mandatory obligations of such Person to purchase, redeem, retire, defease, or otherwise make any payment in respect of any capital stock of such Person; (g) Debt which was issued or assumed as full or partial payment for real or personal property or services; (h) the principal and interest portions of all rental obligations of such Person under any synthetic lease, tax retention operating lease, off-balance sheet loan, or similar off-balance sheet financing where such transaction is considered Debt for borrowed money for tax purposes but is classified as an operating lease in accordance with GAAP; and (i) Guarantees by such Person of any Debt of the foregoing types owing by another Person. 5 “Guarantee” by any Person shall mean any obligation, contingent or otherwise, of such Person guaranteeing any Debt of any other Person or in any manner providing for the payment of any Debt of any other Person or otherwise protecting the holder of such Debt against loss (whether by agreement to keep-well, to purchase assets, goods, securities or services, or to take-or-pay or otherwise); provided that the term Guarantee shall not include endorsements for collection or deposit in the ordinary course of business. The term “Guarantee” used as a verb has a correlative meaning. “Guarantor” shall mean each Subsidiary of Borrower that from time to time executes a Subsidiary Guaranty Agreement (or joinder thereto) and each other Person that at any time executes a guaranty agreement in favor of Agent (on behalf of Banks) to Guarantee the obligations of Borrower hereunder. “Hazardous Materials” shall mean any hazardous, toxic, or dangerous waste, substance, or material, the generation, handling, storage, disposal, treatment, or omission of which is subject to any Environmental Law. “Hedging Agreement” has the meaning for swap agreement as defined in 11 U.S.C. § 101, as in effect from time to time, or any successor statute, and includes, without limitation, any rate swap agreement, forward rate agreement, commodity swap, commodity option, interest rate option, forward foreign exchange agreement, spot foreign exchange agreement, rate cap agreement, rate floor agreement, rate collar agreement, currency swap agreement, cross-currency rate swap agreement, currency option and any other similar agreement, in each case, as the same may be amended, restated, supplemented, or otherwise modified from time to time. “Insolvency Proceeding” shall mean any case or proceeding commenced by or against a Person under any state, federal, or foreign law for, or any agreement of such Person to, (a) the entry of an order for relief under Title 11 of the United States Code, or any other insolvency, debtor relief or debt adjustment law; (b) the appointment of a receiver, trustee, liquidator, administrator, conservator, or other custodian for such Person or any part of its Property; or (c) an assignment or trust mortgage for the benefit of creditors. “Interest Differential” shall mean that sum equal to the greater of zero (0) or the financial loss incurred by a Bank resulting from prepayment, calculated as the difference between the amount of interest such Bank would have earned (from like investments in the Money Markets as of the first day of the applicable LIBOR Loan(s)) had prepayment not occurred and the interest such Bank will actually earn (from like investments in the Money Markets as of the date of prepayment) as a result of the redeployment of funds from the prepayment.” 6 “Interest Period” shall mean, with respect to any LIBOR Loan, the period commencing on the advance date of the applicable LIBOR Loan and ending on the numerically corresponding day l, 2, 3 or 6 months thereafter matching the interest rate term selected by Borrower; provided, however, (i) if any Interest Period would otherwise end on a day which is not a Eurodollar Business Day, then the Interest Period shall end on the next succeeding Eurodollar Business Day unless the next succeeding Eurodollar Business Day falls in another calendar month, in which case the Interest Period shall end on the immediately preceding Eurodollar Business Day; or (ii) if any Interest Period begins on the last Eurodollar Business Day of a calendar month (or on a day for which there is no numerically corresponding day in the calendar month at the end of the Interest Period), then the Interest Period shall end on the last Eurodollar Business Day of the calendar month at the end of such Interest Period. “Letter(s) of Credit” shall mean each standby Letter of Credit or commercial Letter of Credit issued by Agent pursuant to Section 2.13. “Letter of Credit Obligations” means, at any time of determination, the aggregate undrawn and unreimbursed amount of all Letters of Credit. “LIBOR” shall mean, for any applicable Interest Period with respect to any LIBOR Loan, the rate per annum for deposits in U.S dollars for a period equal to such Interest Period appearing on the display designated as Page 3750 on the Dow Jones Markets Service (or such other page on that service or such other service designated by the British Banker’s Association for the display of such Association’s Interest Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England, time) on the day that is two
